Citation Nr: 1214281	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-38 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 6, 1980 to July 7, 1980, from October 1, 1980 to August 31, 1982, and from November 17, 1990 to October 25, 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a TDIU and increased her disability rating for service-connected PTSD to 50 percent, effective November 1, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

In a January 2010 statement in support of claim, the Veteran indicated that she would like to be scheduled for a video-conference hearing before a Veterans Law Judge (VLJ) from the Board.  Since video-conference hearings are scheduled by the RO, a remand is necessary for the RO to schedule the Veteran for the next available videoconference hearing before a Board VLJ.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing, notifying the Veteran and her representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  The claims files thereafter should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


